Citation Nr: 1446861	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-23 131	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an upper or mid-back disability.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. & The Veterans Coalition


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.

Following a March 2014 Board Remand, an August 2014 rating decision granted service connection for the issue on appeal, erroneously referring to it as lumbar spinal stenosis.  Although the rating decision refers to the disability as lumbar spinal stenosis, it should be noted that the April 2014 VA examiner who offered the positive nexus opinion that established service connection diagnosed the Veteran with degenerative disc disease of the thoracic spine (per an MRI), which is in fact the back disability for which the Veteran sought service connection.  Furthermore, although a Supplemental Statement of the Case (SSOC) was issued regarding entitlement to a disability rating in excess of 10 percent, this too was done in error, as there has been no Notice of Disagreement submitted by the Veteran regarding the initial rating.   

This appeal was processed using the VBMS paperless claims processing system.




FINDING OF FACT

The sole issue before the Board was entitlement to service connection for a back disability, which was granted by the Appeals Management Center in an August 2014 Rating Decision.

CONCLUSION OF LAW

Due to a grant of the issue on appeal, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.202 (2013).  In the present case, the Veteran has had his appeal for service connection for a back disability granted in full and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

This dismissal has no bearing on the prior, proper grant of service connection, and serves only to close the appeal, after erroneous recertification by the Appeals Management Center. 

ORDER

The appeal is dismissed.


			
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


